Citation Nr: 1829038	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-36 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement (NOD) in January 2014. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran contends that he experienced hearing loss while in service as an aircraft crew chief and tow reel operator, and that his hearing loss continued to deteriorate after service.  See August 2014 VA Form 9 (Appeal to Board of Veterans' Appeals).  

The Veteran was afforded a VA examination in February 2013.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  After examining the Veteran and reviewing the Veteran's claims file, the examiner found that the Veteran had normal hearing at separation, and there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  Thus, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner found that the Veteran's hearing loss existed prior to service, but opined that the Veteran's hearing loss had not been aggravated in service, as the Veteran's hearing was normal at enlistment and separation. 

The Board finds the February 2013 VA examiner's opinion is inadequate with regards to the Veteran's bilateral hearing loss.  It is not clear from the examination report that the examiner considered the Veteran's hazardous noise exposure as an airman in service and his lay statements regarding onset of his hearing loss.   Furthermore, the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.  The examiner's opinion is also internally inconsistent, in that the examiner found that the Veteran's hearing loss preexisted service and was not aggravated by service, but then indicated that the Veteran's hearing was normal upon entrance to service. 

Therefore, a remand is warranted for an addendum opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  

The Veteran indicated that he sought additional medical opinions concerning his bilateral hearing loss.  See September 2014 VA Form 9.  Upon remand, the RO should request the appropriate release to obtain the Veteran's relevant private treatment records.  Any outstanding VA treatment records dated since January 2014 should also be obtained and associated with the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request the appropriate release to obtain the Veteran's relevant private treatment records, including private audiological opinions.

Associate all obtained records with the claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give the Veteran an opportunity to submit such information. 

If the Veteran does not wish to submit private treatment records, a note of this should be made in the claims file.

2.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records dated since January 2014.

3.  Then, return the Veteran's claims file to the February 2013 VA examiner for an addendum opinion.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's hearing loss, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to:

(i)  Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hearing loss began during active service; or, is related to any incident of service, to include noise exposure as an aircraft maintenance specialist; or began within one year after discharge from active service.  

The Board notes that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.  

(ii)  The examiner is asked to clarify whether the Veteran had preexisting hearing loss, as found in the February 2013 VA examination report.  If the examiner finds that the Veteran had preexisting hearing loss, then the examiner must provide as opinion as to whether it is at least as likely as not that the Veteran's hearing loss was aggravated by active service.

The examiner is asked to comment on the Veteran's lay statements regarding his in-service noise exposure and onset of hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




